Citation Nr: 1638381	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-41 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD), to include panic disorder with agoraphobia, depressive disorder, and anxiety disorder.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In the October 2010 substantive appeal, the Veteran requested a Board videoconference hearing.  The Veteran did not appear at the Board videoconference hearing, which was scheduled for March 9, 2012.  He did not present good cause for not appearing, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2015).

This case was previously before the Board in September 2014, where the Board bifurcated the then single acquired psychiatric issue on appeal into the issues of "service connection for posttraumatic stress disorder" and "service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder, to include panic disorder with agoraphobia, depressive disorder, and anxiety disorder."  The Board then denied the first issue and remanded the second issue for additional development, to include obtaining a VA addendum medical opinion.  A December 2015 VA addendum opinion has been associated with the record.  As such, an additional remand to comply with the September 2014 directives in not required.  See Stegall v. West, 11 Vet. App 268 (1998).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed panic disorder, with related agoraphobia symptoms, depressive disorder, and anxiety disorder.  

2.  The weight of the evidence is against a finding that a current acquired psychiatric disorder is etiologically related to the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, other than PTSD, to include panic, depression, and anxiety disorders, have not been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide claimants with notice and assistance with the development of their claims.  An August 2008 notice letter informed the Veteran of the evidence needed to support a claim for service connection, what actions were needed to undertake, how VA would assist in developing the claim.

VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, a VA examination report from November 2013, a VA medical opinion from December 2015, as well as various lay statements.  

The Veteran was afforded a VA medical examination in November 2013 in connection with the claim for service connection.  In addition, a VA medical opinion was obtained in December 2015.  The VA examination, together with the VA medical opinion, is adequate with regard to the claim of service connection for an acquired psychiatric disorder other than PTSD.  The opinions considered all the pertinent evidence of record, to include the statements of the Veteran, and provided sufficient rationale.  




Service Connection for Acquired Psychiatric Disorder 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends generally that service connection is warranted because an acquired psychiatric disorder (originally claimed as PTSD) originated during service.  Specifically, the Veteran contends that, while aboard the USS Eisenhower, he was sexually assaulted by six fellow servicemen.  

At the outset, the Board notes that the September 2014 Board decision, which denied service connection for PTSD, specifically found that, after a review of the evidence of record, including the Veteran's own statements, there was no credible supporting evidence that the claimed military sexual trauma occurred.  The Board agrees with and adopts those findings.  For this reason, the direct service connection theory with respect to the claimed military sexual trauma will not be further discussed.  

Initially, the Board finds that the Veteran has an acquired psychiatric disorder, to include panic disorder with agoraphobia, depressive disorder, and anxiety disorder.  Various VA treatment records document a medical history of panic, depression, and anxiety disorders.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain an injury or event related to an acquired psychiatric disorder during service as there was no psychiatric "injury" or disease or event during service (i.e., the occurrence of traumatic stressor or other relevant event).  Service treatment records make no mention of mental distress, and the Veteran was psychiatrically evaluated as normal at service separation.  See August 1980 service separation examination.  The Board further finds that the relevant service treatment records appear complete and that psychiatric symptoms would have ordinarily been recorded during service had they occurred.  As noted above, the August 1980 service separation examination reflects a normal psychiatric evaluation; therefore, service treatment records, which were generated contemporaneous to service and include the Veteran's own contemporaneous lay reports denying psychiatric symptoms, are likely to accurately reflect the Veteran's mental condition, are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Service treatment records reflect the Veteran sought treatment for an elbow dislocation, a lump in the chin, and a facial rash, while there is no similar indication from the service treatment records that the Veteran ever sought treatment for psychiatric symptoms during service.  

The Board finds that the Veteran's in-service history of symptoms (i.e., seeking treatment for disorders other than a psychiatric disorder during service and denying any psychiatric complaints prior to service separation) is more contemporaneous to service, so for that additional reason is of more probative value, than the more recent assertions made many years after service separation.  See Harvey v. Brown, 
6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  The contemporaneous service treatment records do not reflect complaints, diagnoses, or treatment of an acquired psychiatric disorder, including psychiatric symptoms, during service.  

Further, the weight of the evidence also shows that the current acquired psychiatric disorder, which manifested many years after service, is not otherwise causally or etiologically related to service.  During the RO's development of this claim, the Veteran was evaluated at a November 2013 VA examination.  An addendum VA medical opinion was obtained in December 2015.  

In the December 2015 VA addendum opinion, the VA examiner opined that the diagnosed acquired psychiatric disorders did not have their onset in or were otherwise caused by or related to service.  As reason therefore, the VA examiner explained that service treatment records did not reflect a diagnosis of or treatment for symptoms of an acquired psychiatric disorder, to include panic disorder, anxiety, or depression.  The VA examiner also reasoned that, while an October 1978 service treatment record reflects "misconduct," such a description is too vague to determine the nature the misconduct.  Further, the VA examiner wrote that onset of anxiety and panic symptoms began in approximately 2006 (post-service), and that "the causal factors were financial and family related stress, and that lack of clinically significant symptoms for the years between 1980 and 2007 are suggestive of the more recent stressors being the primary cause factor with regard to the clinically diagnosed disorders."  The VA examiner reviewed the claims file and fully articulated the opinions and rationale.  For these reasons, the Board finds the December 2015 VA examiner's opinions and rationale to be highly probative.  

The Board also finds the weight of the competent evidence is against a link between the current acquired psychiatric disorder and active service.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, under the facts of this case that include no in-service stressful event or symptoms and no symptoms following service, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  

Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a psychiatric diagnosis claimed to be related to service is of no probative value and is further outweighed by the lay and medical evidence of record showing no psychiatric symptoms, diagnosis, or treatment for many years after service separation, and showing no link between the current psychiatric diagnoses and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder, depression, and anxiety, and the claim must be denied.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   



ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, to include panic disorder with agoraphobia, depressive disorder, and anxiety is denied.  



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


